RESOLÜCIÓN
En virtud del poder del Tribunal Supremo para regla-mentar lo concerniente al ejercicio de la abogacía en Puerto Rico, y la Regla 8(a) del Reglamento de Educación Jurídica Continua, aprobado el 30 de junio de 1998 (146 D.P.R. 494, 498 (1998)), se designan los siguientes distin-guidos abogados y abogadas como miembros de la Junta de Educación Continua:
Dr. Efraín González Tejera, Presidente
Ledo. Luis Roberto Piñero
Ledo. José Alberto Morales
Prof. Roberto Aponte Toro
Hon. Roberto José Sánchez Ramos
Leda. Tamara Sosa Pascual
Ledo. Mario R. Oronoz Rodríguez
El doctor González Tejera y los Ledos. Luis Roberto Pi-ñero y José Alberto Morales se desempeñarán en sus car-gos por un término de cinco años. El Prof. Roberto Aponte Toro y el Hon. Roberto José Sánchez Ramos se desempeña-rán en sus cargos por el término de cuatro años. La Leda. Tamara Sosa Pascual y el Ledo. Mario R. Oronoz Rodrí-guez se desempeñarán en sus cargos por un término de tres años.
La Junta de Educación Continua deberá reunirse y, a la brevedad posible, con el apoyo de la Secretaria del Tribunal Supremo y la Directora del Secretariado de la Confe-rencia Judicial, presentarle al Tribunal Supremo un Pro-yecto de Reglas conforme a la Regla 8(d)7 del Reglamento de Educación Jurídica Continua.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribu*194nal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo